Citation Nr: 1502598	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-31 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1970.  

Among awards and decorations earned in Vietnam, the Veteran was awarded a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which initially denied a request to reopen a claim for service connection for PTSD.  In March 2009, the RO granted service connection for PTSD and assigned an initial 30 percent evaluation.  An April 2009 claim for TDIU constituted a disagreement with the initial 30 percent evaluation, as well as a new claim.  The claim for TDIU was denied in July 2009.  The RO issued a statement of the case (SOC) addressing both issues in August 2012 and the Veteran perfected timely substantive appeal in October 2012.
 
The Veteran testified before the undersigned at a Videoconference Hearing conducted in March 2014.  The transcript of that hearing is associated with the Veteran's electronic record.  The Veteran's physical and electronic (Virtual VA and VBMS) files were reviewed in preparation for issuance of this decision.

The claim of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's PTSD has been manifested by disturbed sleep, hypervigilance, irritability, detachment, dislike of socializing, loss of interest in activities, impairment of judgment, and increased alcohol use, and by Global Assessment of Functioning scores ranging from 48 to 57, but not by impairment of thought processes, inability to function independently, inability to perform activities of daily living, or grossly inappropriate behavior.  


CONCLUSION OF LAW

The criteria for an increase from the assigned 30 percent initial evaluation to a 50 percent initial evaluation, but no higher, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Veteran sustained a gunshot wound to the right chest during combat.  The Veteran was evacuated to a field hospital and then to the United States.  The Veteran's contention that he incurred combat stressors was conceded.  

An initial claim for service connection for PTSD was denied in February 2003.  In July 2007, the Veteran sought to reopen the claim.  Following February 2008 denial of reopening of the claim, the Veteran identified additional evidence.  In a March 2009 rating decision, the RO granted service connection for PTSD with depression.  The RO assigned a 30 percent initial evaluation, effective November 6, 2008.

The Veteran contends that he is entitled to a higher rating, and that he meets the criteria for disability ratings as high as 70 or 100 percent.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119 (1999).  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  

A total (100 percent) rating is warranted for total social and industrial impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for one's own occupation or own name. 

Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Facts and analysis

In his July 2007 claim for service connection for PTSD, the Veteran reported nightmares of combat, interruptions of sleep, and flashbacks to his combat injury.  The Veteran alleged that he was initially thought to have died.  He sometimes experienced rage when he thought about being placed with bodies of deceased soldiers.  He also reported severe reactions to sounds such as fireworks.  He stated that he drank too much.  

Information supplied by the Veteran's former employer, the US Postal Service, disclosed that the Veteran worked there from 1976 to February 2007.  

The employer indicated that the Veteran received retirement benefits based on the length of service, with more than 30 years of service.  

This evidence is neither favorable nor unfavorable to the Veteran's contention that he decided to retire because of symptoms of service-connected PTSD.  

July 2007 VA outpatient treatment records reflect that the Veteran reported flashbacks, nightmares, irritability.  VA examination conducted in October 2007 revealed a diagnosis of subclinical PTSD and a diagnosis of alcohol abuse.  The examiner stated that the Veteran's symptoms were little changed from the December 2002 VA examination, which resulted in a diagnosis of "PTSD symptoms" but not a diagnosis of PTSD.  The examiner who provided the 2002 opinion stated that the Veteran's traumatic stressor had caused significant anxiety symptoms in his life, but that the Veteran did not manifest the level of impairment in social or occupational functioning required for a diagnosis of PTSD.  The examiner who conducted the 2007 VA examination likewise concluded that the Veteran did not meet full diagnostic criteria for PTSD.

The Veteran disputed these findings.  He agreed that anger management classes he attended in 2001 helped him control his anger, but he was still unable to participate in certain types of family functions, especially those involving fireworks, or if there was a grill, fire, or too many people at the function, and that he could not watch movies with violence.  The Veteran stated that his doctor told him he needed to get his mind on "being at home" and "not in Vietnam."

The Veteran submitted a private medical statement from AOB, PhD, dated in February 2005.  The 2005 medical statement provided an opinion that the Veteran suffered from "extremely severe" PTSD.

In October 2008, the Veteran was referred for PTSD evaluation following positive screening.  The Veteran reported that he had cut down drinking on his own and avoided drinking to intoxication.  He described some auditory hallucinations but denied delusions or suicidal or homicidal intent.  He reported sleep impairment, hypervigilance, and intrusive thoughts of his experiences in Vietnam.  The social worker concluded that the Veteran met the diagnostic criteria for PTSD.

The report of March 2009 VA examination revealed that the Veteran showed severe anxiety on the Beck Anxiety Index and severe depression on the Beck Depression Inventory.  The Veteran's score of 157 on the Mississippi Scale was consistent with a diagnosis of PTSD.  The examiner determined that the Veteran's symptoms met all criteria for a diagnosis of PTSD.  The examiner assigned a diagnosis of PTSD with moderate symptoms and severe major depressive disorder without psychotic features, as well as alcohol abuse.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50. 

The Veteran sought private treatment for PTSD in October 2009.  At that time, the Veteran related poor sleep (3-4 hours per night), forgetfulness and lack of concentration, physical reactions to incidents that remind Veteran of his injury and the events immediately thereafter, irritability and feeling on edge, among other symptoms.  The Veteran remained married to his wife of more than 20 years, and reported good relationships with his children.  The Veteran denied alcohol abuse.  The provider noted that the Veteran's employment kept his feelings of psychological distress at bay, but when he retired, those feelings began to overwhelm him.  The provider agreed with the diagnosis of PTSD, and assigned a GAF score of 55.

VA examination conducted in May 2010 disclosed that the Veteran was socially detached and uninvolved, participated in solitary recreation activities, and continued to have personal impairment due to use of alcohol to medicate sleeplessness and other symptoms of PTSD.  The examiner assigned a GAF score of 48.  

At the time of VA examination in July 2012, the examiner opined that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally was functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported recurrent nightmares about his experience of being left for dead, and continued to drink alcohol to excess.  The examiner opined that the Veteran was not unemployable due to his PTSD, as manifested by the fact that the Veteran completed 32 years of employment with the US Postal Service.  A GAF score of 57 was assigned.

During the pendency of this appeal, the Veteran's GAF score ranged from 48 to 57.  GAF scores from 51 to 60 are defined as reflecting moderate symptoms.  See DSM-IV.  A GAF score of 61 is at the lowest end of the range of mild symptoms.  The assignment of a GAF score of 57 establishes that the examiner considered the Veteran's symptoms moderate rather than mild.  The GAF score of 57 also reflects an assessment that symptoms were moderate, but not severe.  A GAF score of 55 was assigned in October 2009 as well.  See October 2009 private treatment record.

GAF scores from 41 to 50 are defined as showing "serious" symptoms.  GAF scores of 48 and 50 were assigned in May 2010 and March 2009.  These GAF scores are in the range defined as serious symptoms, but at the milder end of serious symptoms.  The Board notes that the lowest GAF score, 48, was assigned in 2010.  In comparison, the 2012 VA examination revealed milder symptoms, with a GAF of 57 assigned.  Applying the rating criteria to the Veteran's symptoms to assign an appropriate rating is complex in this case, in part because the period on appeal which must be considered in the rating stretches over more than six years, and the Veteran's symptoms have varied in severity to some degree over that lengthy period of time.  The rating is intended to compensate the Veteran for functional and industrial impairment.  As the Veteran's representative notes, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

The evidence is consistent with a finding that the Veteran's PTSD symptoms, including overuse of alcohol, result in reduced reliability, consistent with a 50 percent evaluation.  Examiners and providers did not find that the Veteran had difficulty with verbal communication during the pendency of the appeal (no circumstantial, circumlocutory, or stereotyped speech), one of the listed examples of severity of moderate symptoms consistent with a 50 percent evaluation.  The Veteran's verbal communication to the Board during his March 2014 hearing was understandable and the Veteran was able to explain and describe his experiences and symptoms.  

However, the evidence reflects that providers and examiner did, at least at times, note that the Veteran had a flattened affect.  Although the Veteran did not describe frequent panic attacks, providers noted that the Veteran had near-continuous anxiety.  Providers and examiners did not opine that the Veteran's memory was impaired or that he had difficulty in understanding complex commands.  However, there were opinions that the Veteran's judgment was impaired.  In particular, the examiner who conducted the July 2012 VA examination linked the Veteran's reported use of alcohol to impairment of judgment.  The Veteran's reports and testimony that he has difficulty making friends, mixing socially, and difficulty in establishing and maintaining effective work and social relationships are credible.  The Veteran has demonstrated ability to continue close family relationships with his wife and his children.  He has demonstrated that he is capable of maintaining relationships as necessary to obtain health care.  The Board finds that the Veteran's overall functional limitations are more severe than reflected in the 30 percent initial evaluation currently assigned, and finds that a 50 percent initial evaluation is consistent with the Veteran's symptoms.  DC 9411.

In this case, the Veteran's attorney argues that the Veteran should be awarded a 70 percent evaluation, because he meets two criterion listed in the rating schedule for a 70 percent evaluation, at least at times, during the period relevant to this appeal.  The Veteran's representative argues that, with resolution of doubt in the Veteran's favor, the criteria for a total (100 percent) schedular evaluation are met, since the Veteran meets at least one criterion for a total evaluation at times during the appeal period.  

In this regard, it is important for the appellant to understand that the 50 percent rating assigned herein acknowledges significant problems. A 50 percent evaluation indicates, generally, a 50 percent reduction in the Veteran's industrial capability and social adeptness.  If the Veteran had mild symptoms, or symptoms of lesser impact or duration, there would not be a basis to assign a 50 percent evaluation for the psychiatric disability throughout the duration of the pendency of this appeal. The critical question in this case, however, is whether the problems the Veteran has manifested meet the criteria for an evaluation in excess of 50 percent. 

The Board finds, as explained above, that the veteran's continued employment in a job which is hazardous without attention to details and safety is inconsistent with a rating in excess of 50 percent at this time.

The evidence reveals that the Veteran did not seek to reopen a claim for service connection for PTSD until after he retired in 2007 based on his length of employment.  The medical opinions of record consistently state that the Veteran's PTSD symptoms do not preclude gainful employment.  These facts are not consistent with a 70 percent evaluation or a total schedular evaluation.

In particular, the clinical evidence reflects that the Veteran functions well enough to independently complete his activities of daily living and personal care and hygiene.  The veteran's testimony that his symptoms and impairments affect his marital relationship and his ability to function at home is credible.  Nevertheless, he remains married to his wife of more than 20 years.  The Veteran's relationship with his youngest child was sufficiently good that the child, having graduated from high school, continued to live with the Veteran at the time of the 2013 hearing.  The evidence establishes that the Veteran is in contact with his older children as well.   

Although the Veteran reported periods of irritability, he reported that there was no verbal or physical abuse in his relationships with his wife or children, although it was "easy" for people to make him upset.  See Transcript (Tr.), March 2014 Videoconference Hearing at p. 9, 10, 11.  He testified that he was, however, afraid he might hurt a member of the household at night during a nightmare when he didn't know what he was doing.  

The Veteran has not manifested inappropriate behavior of inability to function independently.  In particular, the Veteran testified that he sometimes did not want to get out of bed, take a bath, or care for his personal hygiene, his testimony establishes that he is able to do those things unassisted, although his wife sometimes "makes" him.  

In this regard, it is important for the Veteran to understand that not all evidence in this case supports the Board's findings (as cited, to some degree, above).  Giving the Veteran the benefit of the doubt the Board can grant the 50% rating.  However, this evidence clearly does not support the 70% rating. 

The Veteran has reported and testified that he has panic attacks several times a week, and is constantly glancing around or looking out the window because he feels that he has seen or heard something, and he described hearing noises outside his home when he has a bad night.  The medical examination reports and opinions establish that the Veteran does not have delusions or hallucinations of such severity or persistence as to warrant a medical finding of such symptomatology.  See, e.g., July 2012 VA Mental Health Diagnostic Study Note (provider checked that Veteran had depressed mood, anxiety, chronic sleep impairment, and difficulty establishing relationships, but did not find suicidal ideation, obsessional rituals, spatial disorientation, persistent delusions or hallucinations, or grossly inappropriate behavior).  

The Veteran described periods where he is less careful about his personal appearance and hygiene at times, but there is no evidence that he is unable to maintain at least minimal socially-acceptable grooming and hygiene.  The Veteran does not contend that he is unable to function independently.  The treatment records, including records of treatment for disorders other than PTSD, reflect that the Veteran remains able to communicate with health care providers and to understand and follow medical recommendations.  This evidence is persuasive to show that the Veteran does not meet the criteria for a total schedular evaluation.  

The Veteran's symptoms overall are not consistent with a 70 percent rating, although he did manifest occasional behaviors which met some criterion for a 70 percent rating for some relatively brief portion of the appeal period.  The Veteran's symptoms overall are entirely inconsistent with the criteria for a total (100 percent) evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The Veteran does not meet the criteria for a 70 percent evaluation or a total (100 percent) evaluation for PTSD so as to warrant a staged rating at any time during the period relevant to this appeal.  

Having determined that the Veteran is entitled to an increased rating to 50 percent on a schedular basis, the Board must address whether the Veteran is entitled to an extraschedular rating for PTSD under 38 C.F.R. § 3.321(b).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).  When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, a higher schedular evaluation is available under the applicable Diagnostic Code if the Veteran had symptoms not addressed in the schedular evaluation.  The Board found that the Veteran simply did not meet or approximate the criteria for a higher rating.  The evidence does not disclose symptoms of PTSD that cannot be evaluated under the applicable Diagnostic Code or that have not been considered in this case.  The record clearly reflects that the Veteran has never been hospitalized for his PTSD.  In the absence of objective medical evidence that PTSD results in exceptional factors of disability, and in the absence of objective evidence of industrial impairment beyond the facts and symptoms considered above, the Board finds that the criteria for referral for an assignment of an extraschedular rating of the disability are not met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  The Veteran's PTSD has not required frequent hospitalizations.  The Remand below addresses the claim for TDIU, and directs the AOJ to consider that claim on a schedular basis and to determine whether referral for extraschedular review is required.  Therefore, no additional discussion of referral for an extraschedular evaluation at this time is required.  




Duties to assist and notify

This appeal follows an initial grant of service connection for PTSD.  Thus, the claim for PTSD has been substantiated.  The Veteran was advised of the criteria for each level of disability several times throughout the process of this appeal.  The Veteran has not raised any contention that additional notice is required.  The appellant bears the burden of demonstrating any prejudice from defective notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That Veteran does not contend that there was any defect in the notice, and the Board finds no defect. 

The Veteran was afforded VA examinations, and has provided private mental health treatment records.  The Veteran has not submitted or identified any other relevant evidence.  The Veteran is represented.  The duties to notify and assist have been met.


ORDER

An increased initial evaluation from 30 percent to 50 percent is granted, subject to law and regulations governing the effective date of an award of compensation. 


REMAND

When the RO last considered the claim for TDIU, the Veteran's rating for PTSD was 30 percent.  The RO determined that the 30 percent disabling PTSD and the gunshot wound residuals, evaluated as 20 percent disabling, did not meet the schedular criteria for TDIU consideration (either one disability evaluated as 60 percent or more disabling or a combination of disabilities evaluated as 70 percent disabling).  38 C.F.R. § 4.16(a).  The Veteran's PTSD is now rated as 50 percent disabling.  The Board notes that the psychiatric evidence suggests that the Veteran's gunshot wound and his PTSD were incurred in the same incident, since the Veteran was only in Vietnam a brief time (a few weeks), since the Veteran's chest wound was thought to have killed him, and was initially assessed as deceased and placed with bodies of the deceased, and did not return to Vietnam after the medical evacuation.  

The governing regulation does not prohibit a determination that a gunshot wound and a psychiatric disorder arose from a "common etiology" or from "a single accident."  38 C.F.R. § 4.16(a).  The RO should consider application of this provision.  If the determination as to whether the Veteran meets the schedular criteria for consideration of TDIU is not favorable, then the RO should take any action necessary for consideration of a TDIU award on an extraschedular basis.

The RO concluded that the Veteran's Muscle Group II injury was a protected rating, which could not be reduced, and that separate tracheostomy and chest tube scars were noncompensable.  The Board finds no indication that the RO considered whether there was any residual of the injury that required the use of a chest tube (the pneumothorax the Veteran sustained at the time of the initial gunshot wound) or whether there was consideration of any type of injury other than a scar related to chest tube or tracheostomy insertion sites.  See 38 C.F.R. § 4.97, DC 6843; Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board also notes no current discussion of whether or not the right chest wound may be considered an injury of a dominant muscle or side.  

The Board also notes that each examiner who addressed the issue of employability concluded that the Veteran's PTSD or Muscle Group injuries did not make him medically unemployable, since symptoms of those injuries had not prevented him from working for the Postal Service for more than 32 years.  However, the medical evaluations as to impairment of industrial tasks did not address the actual limitations imposed on the Veteran currently by the service-connected disabilities.  The RO's discussion of the evidence must also reflect consideration of the Veteran's ability to obtain or retain substantially gainful employment in light of the Veteran's work experience and educational attainment.  The discussion on Remand must address the fact that the Veteran has no recent educational attainments and limited industrial experience, having worked only for one employer in a specialized position which may not provide the Veteran with highly transferrable job skills, regardless of length of service.  38 C.F.R. § 4.16(b).  Further development of the facts as to the Veteran's job skill may be required.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for examination(s) with regard to impairment of industrial capacity due to service-connected disabilities (PTSD, gunshot wound, right chest, with Muscle Group II injury, pneumothorax, chest tube, tracheostomy, and scars).  The claims file must be provided to the examiner, and the examiner must note whether the claims file was reviewed in the examination report.  The examiner must provide a medical opinion as to the types of industrial skills and tasks which are impaired by residuals of a gunshot wound to the chest (Muscle Group II injury, pneumothorax, chest tube, tracheostomy, and scars) and what industrial skills and tasks are impaired by PTSD.  The examiner(s) should describe the industrial skills and tasks the Veteran is capable of performing unimpaired by the service-connected disabilities.   

The examiner(s) is/are cautioned that the question is not whether the Veteran is employable or unemployable, but, rather, the question is whether his service-connected right chest gunshot wound residuals and PTSD render him unable to obtain or retain employment consistent with his education and experience (without consideration of his age or his nonservice-connected disabilities).  The examiner(s) must provide a complete rationale for any conclusion reached.

2.  Then, the AOJ must review the examination report and all other relevant evidence of record, conducting any necessary development, under all applicable regulatory provision.  If warranted, refer the case to the Director, Compensation and Pension Service for extraschedular consideration of TDIU along with a full statement as to the Veteran's service-connected disabilities and effect of those disabilities on the Veteran's employment skills, in light of his employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 

3.  Finally, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the AOJ should provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity for response thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


